Citation Nr: 0102064	
Decision Date: 01/25/01    Archive Date: 01/31/01

DOCKET NO.  99-20 555	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a thyroid disorder.

2.  Whether new and material evidence has been submitted to 
reopen the appellant's claim for entitlement to service 
connection for a back disorder based on his period of service 
from 1951 to 1952.

3.  Entitlement to service connection for a low back 
disability based on periods of service after 1952.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. J. Bohanan, Counsel


INTRODUCTION

The veteran had active duty from February 1951 to November 
1952, from February 1953 to February 1956, and from March 
1956 to November 1971.

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a September 1998 rating decision of the St. 
Petersburg, Florida, Regional Office (RO) of the Department 
of Veterans Affairs (VA), which denied the veteran 
entitlement to service connection for a thyroid condition and 
arthritis of the low back.

The Board has characterized the veteran's low back claim as 
both a claim to reopen his previously denied claim for 
service connection for a low back disorder incurred during 
his first period of service and as a new claim for a low back 
disorder incurred in or aggravated during his subsequent 
periods of service.  This is so because a low back claim 
based on his first period of service was denied by a local 
office of the VA in January 1954.  See Mercado-Martinez v. 
West, 11 Vet. App. 415, 418 (1998) (where claim previously 
denied for conditions incurred during first period of service 
only, later claim for same conditions based both on first 
period of service and on later periods of service is properly 
interpreted as both a claim to reopen the previously denied 
claim based on the first period of service and as a new claim 
for claim based on later periods of service).


REMAND

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among other 
things, this law eliminates the concept of a well-grounded 
claim, redefines the obligations of the VA with respect to 
the duty to assist, and supersedes the decision of the United 
States Court of Appeals for Veterans Claims in Morton v. 
West, 12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. 
Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) (per curiam 
order), which had held that VA cannot assist in the 
development of a claim that is not well grounded.  This 
change in the law is applicable to all claims filed on or 
after the date of enactment of the Veterans Claims Assistance 
Act of 2000, or filed before the date of enactment and not 
yet final as of that date.  Veterans Claims Assistance Act of 
2000, Pub. L. No. 106-475, § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308 
(1991).

Because of the change in the law brought about by the 
Veterans Claims Assistance Act of 2000, a remand in this case 
is required for compliance with the notice and duty to assist 
provisions contained in the new law.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, §§ 3-4, 114 
Stat. 2096 (2000) (to be codified as amended at 38 U.S.C. 
§§ 5102, 5103, 5103A, and 5107).  In addition, because the RO 
has not yet considered whether any additional notification or 
development action is required under the Veterans Claims 
Assistance Act of 2000, it would be potentially prejudicial 
to the appellant if the Board were to proceed to issue a 
decision at this time.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); VAOPGCPREC. 16-92 (July 24, 1992) (published at 57 
Fed. Reg. 49,747 (1992)).  Therefore, for these reasons, a 
remand is required.  

In a written statement from the appellant dated in November 
1997, he requested that the RO develop his records from 
"Walter Reed Army Hospital".  The RO requested these 
records from that facility, and the appellant is hereby 
notified that Walter Reed Army Medical Center responded by 
letter dated in July 1998 that "a thorough search of our 
files failed to reveal any records for a patient by this name 
here at WRAMC."  It therefore appears that reasonable 
efforts to obtain these records have been exhausted.

The appellant has reported that his thyroid disorder was 
diagnosed in service "around the early 1960's".  A review 
of the service medical records does not reveal a diagnosis of 
a thyroid disorder, including around this time period.  The 
appellant is requested to identify with specificity any 
service medical records or any supporting evidence which 
would tend to substantiate his statements.

In light of service and post-service medical records which 
reveal that the veteran was treated for low back problems, 
the Board believes that an examination is warranted in order 
to determine the etiology of any current low back disorder.  
Likewise, in light of the post-service medical records that 
report a long-term thyroid problem, the Board believes that 
an examination is warranted in order to determine the 
etiology of any current thyroid disorder.  He is hereby 
notified that it is his responsibility to report for the 
examination(s) to be scheduled in connection with this REMAND 
and to cooperate in the development of the claim.  The 
consequences for failure to report for a VA examination 
without good cause may include denial of the claim(s).  
38 C.F.R. § 3.655 (2000).


Accordingly, this case is REMANDED for the following:

1.  The RO should ask the appellant to 
provide the RO with information regarding 
any evidence of current or past treatment 
for a low back disorder and a thyroid 
disorder that has not already been made 
part of the record, and should assist him 
in obtaining such evidence.  In 
particular, the RO should ask the 
appellant to identify with specificity any 
service medical records or any supporting 
evidence which would tend to substantiate 
his statements that his thyroid disorder 
was diagnosed in service around the early 
1960's.  Copies of all such available 
records should be associated with the 
appellant's claims folder.  All attempts 
to obtain records which are ultimately not 
obtained should be documented.  The RO 
shall inform the appellant if the VA is 
unable to secure any of the relevant 
records sought.

2.  Thereafter, the RO should afford the 
appellant an appropriate VA 
examination(s) to determine the nature 
and etiology of any current low back 
disorder and any current thyroid 
disorder.  All necessary tests should be 
conducted.  The claims file should be 
made available to the examiner for 
review.  After reviewing all the evidence 
of record, the examiner should examine 
the appellant and offer an opinion as to 
whether it is as least as likely as not 
that any currently diagnosed low back 
disorder and any currently diagnosed 
thyroid disorder had its onset during 
active service.  A complete rationale for 
any opinion expressed should be included 
in the examination report.

3.  The RO must review the claims file and 
ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475 is completed.  In 
particular, the RO should ensure that the 
new notification requirements and 
development procedures contained in 
sections 3 and 4 of the Act (to be 
codified as amended at 38 U.S.C. §§ 5102, 
5103, 5103A, and 5107) are fully complied 
with and satisfied.  For further guidance 
on the processing of this case in light of 
the changes in the law, the RO should 
refer to VBA Fast Letter 00-87 (Nov. 17, 
2000) and 00-92 (Dec. 13, 2000), and 01-02 
(Jan. 9, 2001), as well as any pertinent 
formal or informal guidance that is 
subsequently provided by VA, including, 
among other things, final regulations and 
General Counsel precedent opinions.  Any 
binding and pertinent court decisions that 
are subsequently issued also should be 
considered.  

4.  Thereafter, the case should be 
reviewed by the RO.  In particular, the RO 
should take adjudicatory action on the 
matter of whether new and material 
evidence has been received to reopen a 
claim of entitlement to service connection 
for a back disorder based on the 
appellant's first period of service.  In 
so doing, the RO should consider and apply 
the provisions of 38 C.F.R. § 3.156(a) and 
Hodge v. West, 155 F.3d 1356 (Fed. Cir. 
1998).  If any of the benefits sought on 
appeal remains denied, the appellant and 
his representative, if any, should be 
provided with a supplemental statement of 
the case (SSOC).  The SSOC must contain 
notice of all relevant actions taken on 
the claim for benefits, to include a 
summary of the evidence and applicable law 
and regulations considered pertinent to 
the issue currently on appeal.  An 
appropriate period of time should be 
allowed for response.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.  The appellant has the right to 
submit additional evidence and argument on the matters the 
Board has remanded to the RO.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the Court for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans' Benefits Improvements Act of 1994, Pub. L. 
No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. 
§ 5101 (West Supp. 2000) (Historical and Statutory Notes).  
In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been remanded by the Board and the Court.  
See M21-1, Part IV, paras. 8.44-8.45 and 38.02-38.03.



		
	M. C. GRAHAM
	Acting Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board is appealable to the Court.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



